Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Change in Art Unit Designation for Your Application
1.	The Art Unit designation of your application in the USPTO has changed from 2699 to 2697.  The examiner assigned to this application remains the same. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2697. 

DETAILED ACTION
2.         This is the initial Office Action based on the application filed on December 17, 2021.  The Examiner acknowledges the following:
3.	Claims 1 – 59 were initially filed. A preliminary amendment filed on 01/10/2022, wherein claim 1 was amended and claims 2, 3, 17 – 49 and 55 were canceled by Applicant. 
4.	The drawings filed on 12/17/2021 are accepted by the Examiner.
5.	 Current claims 1 – 59 are pending. Claims 2, 3, 17 – 49 and 55 were canceled by Applicant; therefore, claims 1, 4 – 16, 50 – 54 and 56 – 59 are being considered for examination.

Priority
6.	 This application corresponds to a national stage of a PCT application PCT/IB2020/055569 filed on 06/15/2020, which refers to the US provisional application 62/862374, filed on 06/17/2019. 

Information Disclosure Statement
7. The IDS document filed on 12/17/2021 is acknowledged.


Allowable Subject Matter
8.	Claims 1, 4 – 16, 50 – 54 and 56 – 59 are allowed.
9.	The following is an examiner’s statement of reasons for allowance: The related art of record teaches,
	A light detecting apparatus (Nakanishi – US 2017/0302859 A1 – art from the IDS) comprising a photoelectric converting element which outputs a first electrical signal in accordance with an incident light including a modulated light component and a background light component; a filter which outputs a second electrical signal resulting from a signal corresponding to the modulated light component being attenuated in the first electrical signal; and a signal processor which subtracts the second electrical signal from the first electrical signal to reduce a signal corresponding to the background light component in the first electrical signal, wherein: the photoelectric converting element includes a first photoelectric converting element and a second photoelectric converting element each of which outputs the first electrical signal, the filter attenuates the signal corresponding to the modulated light component in the first electrical signal output from the second photoelectric converting element, and the signal processor subtracts the second electrical signal from the first electrical signal output from the first photoelectric converting element. Fig 15 shows a modulation signal detecting unit 205 that may be used on a light detecting apparatus. It includes main pixel 134 (See [0047that includes a color filter and optical element layer 110 that covers all pixels (See [0032]) and subpixel 132, which includes an optical filter 138 or 142 that has the function of blocking or reducing a light that has a wavelength of the modulated light incident upon both pixels (See [0044; 0045; 0047; 0096 – 0099]). Even though, Nakanishi teaches some features of the instant application such as an image sensor for detecting light, including a first photoelectric converting element which outputs a first electrical signal in accordance with an incident light including a modulated light component and a background light component; a filter which outputs a second electrical signal resulting from the modulated light component being reduced in the incident light; and a signal processor which subtracts the second electrical signal from the first electrical signal to reduce a component corresponding to the background light component in the first electrical signal, Nakanishi fails to teach “a method comprising (b) depleting, at a rate of depletion, a first portion of the electric charge, in such a way that (i) the rate of depletion depends, at least in part, on a second irradiance, which second irradiance is irradiance of light that has passed through a second optical filter and that is incident on a second circuit element of the imaging pixel, wherein the second circuit element is a photoresistor, (ii) the depleting is from the first photodiode or from a third circuit element in which the electrical charge has been stored,. (iii) the depleting is from a floating diffusion that stores charge generated by the first photodiode; and (c) reading out a remaining portion of the electrical charge, which remaining portion remains after the first portion is depleted; wherein (1) light incident on the imaging pixel comprises active light and ambient light, (2) irradiance of ambient light that has passed through the first optical filter and is incident on the first photodiode differs by less than 25% from irradiance of ambient light that has passed through the second optical filter and is incident on the second circuit element, (3) irradiance of active light that has passed through the second optical filter and is incident on the second circuit element (i) is less than 25% of irradiance of active light that has passed through the first optical filter and is incident on the first photodiode, (ii) controls electrical resistance of the second circuit element and (iii) thus controls amperage of an electrical current that flows through the second circuit element and depletes charge from the first photodiode, and (4) the depleting reduces or eliminates an effect that the ambient light would otherwise have on a measurement taken by the imaging pixel” as in the amended claim 1. Nakanishi also fails to teach “a camera comprising (c) the camera is configured to deplete, at a rate of depletion, a first portion of the electric charge, in such a way that the rate of depletion depends on irradiance of light that has passed through the second optical filter and is incident on the photoresistor; (d) the camera is configured to perform the depletion in such a way that the depletion is from a floating diffusion, which floating diffusion is part of the camera and is configured to temporarily store charge generated by the photodiode; (e) the photoresistor has a light-dependent resistance; (f) the camera is configured in such a way that the light-dependent resistance of the photoresistor controls amperage of an electrical current that flows from the floating diffusion through the photoresistor during the depletion; and (g) the camera is configured to read out a remaining portion of the electrical charge, which remaining portion remains after the first portion is depleted; wherein (1) the first and second optical filters are configured in such a way that (i) irradiance of ambient light that has passed through the first optical filter and is incident on the photodiode differs by less than 25% from irradiance of ambient light that has passed through the second optical filter and is incident on the photoresistor, and (ii) irradiance of active light that has passed through the second optical filter and is incident on the photoresistor is less than 25% of irradiance of active light that has passed through the first optical filter and is incident on the photodiode, and (2) the camera is configured in such a way that the depletion of the first portion of the charge reduces or eliminates an effect that the ambient light would otherwise have on a measurement taken by the particular pixel” as disclosed in claim 50.
	Another prior/related art teaches a photodetector (Zheng – US 2011/0068255 A1 – art from the IDS), comprising one or more first photodiode regions that are covered by an optical filter configured to reject infrared (IR) light and that produce a first current (I1); one or more second photodiode regions that are covered by a light blocking material configured to reject visible and IR light and that produce a second current (I2); one or more third photodiode regions that are not covered by the optical filter and are not covered by the light blocking material and that produce a third current (I3); and circuitry configured to produce an output indicative of the first current (I1) or a scaled version of the first current (I1), minus the second current (I2) or a scaled version of the second current (I2), minus the third current (I3) or a scaled version of the third current (I3), wherein the one or more second photodiode regions that are covered by the light blocking material are also covered by the optical filter configured to reject IR light and, wherein when light including visible light and IR light is incident on the photodetector, and a portion of the IR light passes through the optical filter: the first current (I1) produced by the one or more first photodiode regions is primarily indicative of the visible light and a first fraction of the portion of the IR light that passes through the optical filter; the second current (I2) produced by the one or more second photodiode regions is primarily indicative a second fraction of the portion of the IR light that passes through the optical filter; the third current (I3) produced by the one or more third photodiode regions is primarily indicative of the visible light and the IR light; and the output produced by the circuitry is primarily indicative of the visible light with a majority of the IR light that passes through the optical filter subtracted out. Zheng teaches a photodetector with a photodiode with two or more regions covered be an optical filter configured to block IR light; however, it fails to teach or to suggest similar limitations as discussed for Nakanishi reference.
	Furthermore, the prior/related art discloses an imaging system with a light source controls the sensitivity of pixels to light (Kovacovsky – US 2019/0082163 A1), by performing both superpixel modulation and curtain modulation. The superpixel modulation may facilitate rapid data acquisition. The curtain modulation may suppress the effect of ambient light. In superpixel modulation, each pixel set may be modulated by a separate superpixel modulation signal that causes sensitivity of the pixel set to light to vary over time, and each superpixel may include a pixel from each pixel set. The curtain modulation may cause pixels in only a small region of the photodetector to be sensitive to light. The curtain modulation may cause the small region to move to track the dot of light, by changing which pixels are in the region. This invention may be used for 3D scanning. Kovacovsky teaches a system to control ambient light by controlling the sensitivity of the pixels to light by performing superpixel and curtain modulation; however, as Zheng, it fails to teach or to suggest similar limitations as discussed for Nakanishi reference.
	In summary, the prior/related art teaches a light detection apparatus including an image sensor with a first photodiode element that outputs a first electrical signal based on an incident  light including a modulated light component and a background light component; a filter which outputs a second electrical signal as a result of the modulated light component being reduced in the incident light, wherein a signal processor subtracts the second electrical signal from the first as to reduce the component corresponding to the background light component in he first electrical signal or  a photodetector with a photodiode with two or more regions covered be an optical filter configured to block IR light or a system to control ambient light by controlling the sensitivity of the pixels to light by performing superpixel and curtain modulation; however, either alone or in combination, it fails to teach the combination of limitations as in the amended claim 1 or in claim 50, as it follows blow.

Regarding Claim 1:
	The combination of Nakanishi, Zheng and Kovacovsky teaches a light detection apparatus including an image sensor with a first photodiode element that outputs a first electrical signal based on an incident  light including a modulated light component and a background light component; a filter which outputs a second electrical signal as a result of the modulated light component being reduced in the incident light, wherein a signal processor subtracts the second electrical signal from the first as to reduce the component corresponding to the background light component in the first electrical signal or  a photodetector with a photodiode with two or more regions covered be an optical filter configured to block IR light or a system to control ambient light by controlling the sensitivity of the pixels to light by performing superpixel and curtain modulation; however, it fails to teach the combination of limitations as the underlined limitations seen below for amended claim 1.
	Nakanishi combined with Zheng and Kovacovsky fails to explicitly disclose “A method comprising: (a) generating electrical charge in a first photodiode of an imaging pixel at a rate of generation, which rate of generation depends on a first irradiance, which first irradiance is irradiance of light that has passed through a first optical filter and that is incident on the first photodiode; (b) depleting, at a rate of depletion, a first portion of the electric charge, in such a way that (i) the rate of depletion depends, at least in part, on a second irradiance, which second irradiance is irradiance of light that has passed through a second optical filter and that is incident on a second circuit element of the imaging pixel, wherein the second circuit element is a photoresistor, (ii) the depleting is from the first photodiode or from a third circuit element in which the electrical charge has been stored, (iii) the depleting is from a floating diffusion that stores charge generated by the first photodiode; and (c) reading out a remaining portion of the electrical charge, which remaining portion remains after the first portion is depleted; wherein (1) light incident on the imaging pixel comprises active light and ambient light, (2) irradiance of ambient light that has passed through the first optical filter and is incident on the first photodiode differs by less than 25% from irradiance of ambient light that has passed through the second optical filter and is incident on the second circuit element, (3) irradiance of active light that has passed through the second optical filter and is incident on the second circuit element (i) is less than 25% of irradiance of active light that has passed through the first optical filter and is incident on the first photodiode, (ii) controls electrical resistance of the second circuit element and (iii) thus controls amperage of an electrical current that flows through the second circuit element and depletes charge from the first photodiode, and (4) the depleting reduces or eliminates an effect that the ambient light would otherwise have on a measurement taken by the imaging pixel”. Therefore, as discussed above, claim 1 is allowable over the prior/related art of record.

	Regarding claims 4 – 16: claims 4 – 16 depend directly to claim 1 and they require all the limitations of claim 1, which are not taught by the prior/related art. On the other hand, claims 4 – 16 add new limitations to claim 1 that are not taught or suggested by the prior/related art of record. Therefore, claims 4 – 16 are allowable under the same rationale as claim 1.

Regarding Claim 50:
	The combination of Nakanishi, Zheng and Kovacovsky teaches a light detection apparatus including an image sensor with a first photodiode element that outputs a first electrical signal based on an incident  light including a modulated light component and a background light component; a filter which outputs a second electrical signal as a result of the modulated light component being reduced in the incident light, wherein a signal processor subtracts the second electrical signal from the first as to reduce the component corresponding to the background light component in the first electrical signal or  a photodetector with a photodiode with two or more regions covered be an optical filter configured to block IR light or a system to control ambient light by controlling the sensitivity of the pixels to light by performing superpixel and curtain modulation; however, it fails to teach the combination of limitations as the underlined limitations seen below for claim 50.
	Nakanishi combined with Zheng and Kovacovsky fails to explicitly disclose “A camera comprising a set of imaging pixels, wherein, for each particular imaging pixel in the set: (a) the particular pixel includes a photodiode, a photoresistor, a first optical filter and a second optical filter; (b) the photodiode is configured to perform generation of electrical charge in response to light that passes through the first optical filter and strikes the photodiode; (c) the camera is configured to deplete, at a rate of depletion, a first portion of the electric charge, in such a way that the rate of depletion depends on irradiance of light that has passed through the second optical filter and is incident on the photoresistor; (d) the camera is configured to perform the depletion in such a way that the depletion is from a floating diffusion, which floating diffusion is part of the camera and is configured to temporarily store charge generated by the photodiode; (e) the photoresistor has a light-dependent resistance; (f) the camera is configured in such a way that the light-dependent resistance of the photoresistor controls amperage of an electrical current that flows from the floating diffusion through the photoresistor during the depletion; and (g) the camera is configured to read out a remaining portion of the electrical charge, which remaining portion remains after the first portion is depleted; wherein (1) the first and second optical filters are configured in such a way that (i) irradiance of ambient light that has passed through the first optical filter and is incident on the photodiode differs by less than 25% from irradiance of ambient light that has passed through the second optical filter and is incident on the photoresistor, and (ii) irradiance of active light that has passed through the second optical filter and is incident on the photoresistor is less than 25% of irradiance of active light that has passed through the first optical filter and is incident on the photodiode, and (2) the camera is configured in such a way that the depletion of the first portion of the charge reduces or eliminates an effect that the ambient light would otherwise have on a measurement taken by the particular pixel”. Therefore, as discussed above, claim 50 is allowable over the prior/related art of record.

Regarding claims 51 – 54 and 56 – 59: claims 51 – 54 and 56 – 59 depend directly to claim 50 and they require all the limitations of claim 50, which are not taught by the prior/related art. On the other hand, claims 51 – 54 and 56 – 59 add new limitations to claim 50 that are not taught or suggested by the prior/related art of record. Therefore, claims 51 – 54 and 56 – 59 are allowable under the same rationale as claim 50.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1. T. Kovacovsky et al., US 10,158,844 B2 – it has the same inventors and same assignee. It teaches a method comprising, during a period of time: (a) a first set of signals ("curtain modulation signals") and a second set of signals ("superpixel modulation signals") controlling sensitivity to light of pixels in a photodetector, such that the sensitivity changes over time; and (b) a light source emitting collimated light, such that the direction in which the light is emitted changes over time; wherein (1) during the period (i) the pixels comprise pixel sets and superpixels, such that each superpixel includes at least one pixel from each of the pixel sets, (ii) the superpixel modulation signals modulate the pixel sets, and (iii) the superpixel modulation signal for each pixel set is separate from the superpixel modulation signal for each other pixel set, (2) during the period, the curtain modulation signals cause a first region of the photodetector to sweep through a set of multiple positions, relative to the photodetector, by changing which pixels of the photodetector are included in the first region, and (3) while the first region is located at each respective position in the set of positions, the curtain modulation signals (i) cause the first region to include pixels of the photodetector that are then measuring light, (ii) cause a second region to include no pixels of the photodetector that are then measuring light, which second region comprises all pixels of the photodetector that are not in the first region, and (iii) cause the number of pixels in the first region to be much less than the number of pixels in the second region, wherein the frequency of each curtain modulation signal is greater than the frequency of each superpixel modulation signal. It does not have a double patent issue with the instant application.
2. T. Kovacovsky et al., US 2019/0082163 A1 – it includes the same inventors e same assignees. It teaches an imaging system with a light source controls the sensitivity of pixels to light, by performing both superpixel modulation and curtain modulation. The superpixel modulation may facilitate rapid data acquisition. The curtain modulation may suppress the effect of ambient light. In superpixel modulation, each pixel set may be modulated by a separate superpixel modulation signal that causes sensitivity of the pixel set to light to vary over time, and each superpixel may include a pixel from each pixel set. The curtain modulation may cause pixels in only a small region of the photodetector to be sensitive to light. The curtain modulation may cause the small region to move to track the dot of light, by changing which pixels are in the region. This invention may be used for 3D scanning.
3. T. Kovacovsky et al., US 10,542,246 B2 – it includes the same inventors and assignee. It teaches an apparatus comprising: (a) an illumination system; (b) a photodetector; and (c) one or more signal generators; wherein (i) the illumination system is configured to illuminate a scene with light, in such a way that (A) location at which the light strikes the scene changes over time and (B) the light reflects from the scene and then travels to the photodetector, (ii) the photodetector comprises pixels, (iii) the pixels, taken together, are members (A) of multiple superpixels of the photodetector and (B) of multiple pixel sets of the photodetector, (iv) each of the pixels is a member of a superpixel and is a member of a pixel set, (v) each superpixel includes a pixel from each pixel set, (vi) the one or more signal generators are configured to generate a first set of signals ("curtain modulation signals") and a second set of signals ("superpixel modulation signals"), and (vii) the photodetector is configured to be controlled by the curtain modulation signals and superpixel modulation signals in such a way that (A) responsivity to the light changes over time, the responsivity being responsivity of pixels of the photodetector, (B) the superpixel modulation signal for each pixel set is separate from the superpixel modulation signal for each other pixel set, (C) the curtain modulation signals cause a first region of the photodetector to sweep through a set of multiple positions, relative to the photodetector, by changing which pixels of the photodetector are included in the first region, and (D) while the first region is located at each respective position in the set of positions, the curtain modulation signals (1) cause the first region to include pixels of the photodetector that are then measuring the light, (2) cause a second region to include no pixels of the photodetector that are then measuring the light, which second region comprises all pixels of the photodetector that are not in the first region, and (3) cause the number of pixels in the first region to be much less than the number of pixels in the second region.
4. T. Kovacovsky et al., US 2017/0195589 A1 – it includes the same inventors and assignee. It teaches a method comprising simultaneously modulating imaging pixels in imaging superpixels of a light sensor by a set of separate modulation signals, such that each imaging pixel is modulated by a modulation signal that causes sensitivity of the imaging pixel to vary over time; wherein: (a) the pixels comprise pixel sets and each pixel set comprises multiple pixels to which a single modulation signal is applied; (b) each of the pixel sets is modulated by a separate modulation signal; and (c) each superpixel includes at least one pixel from each of the pixel sets, such that different pixels in each superpixel are separately modulated, wherein: (a) the modulation signals each consist of a temporal sequence of modulation states; and (b) the number of times that each specific modulation state occurs, and the order in which the modulation states occur, varies from modulation signal to modulation signal and, wherein the set of modulation signals, taken together, comprise a code, each of the modulation signals representing a digit of the code.
5. W. Malkes et al., US 2019/0335074 A1 – it teaches a method of reducing environmental effects in visual media captured by a camera, the method comprising: storing a reference image captured by the camera during a first environmental condition; receiving environmental information identifying a second environmental condition, wherein the second environmental condition affects visual media more than the first environmental condition; receiving an environment-affected image from the camera, the environment-affected image captured by the camera during the second environmental condition; identifying a difference between the environment-affected image and the reference image upon comparison; identifying, based on the identified difference, an environmental effect affecting the environment-affected image; identifying a component that mitigates the environmental effect; and automatically activating the component, thereby mitigating the environmental effect, wherein the difference is a brightness difference, wherein the environmental effect is based on time of day, and wherein the component is a light filter that mitigates the environmental effect by reducing an amount of light received by the camera.
6. S. Nakanishi et al., US 10,182,190 B2 – it teaches a light detecting apparatus comprising: a photoelectric converting element which outputs a first electrical signal in accordance with an incident light including a modulated light component and a background light component; a filter which outputs a second electrical signal resulting from a signal corresponding to the modulated light component being attenuated in the first electrical signal; and a signal processor which subtracts the second electrical signal from the first electrical signal to reduce a signal corresponding to the background light component in the first electrical signal, wherein: the photoelectric converting element includes a first photoelectric converting element and a second photoelectric converting element each of which outputs the first electrical signal, the filter attenuates the signal corresponding to the modulated light component in the first electrical signal output from the second photoelectric converting element, and the signal processor subtracts the second electrical signal from the first electrical signal output from the first photoelectric converting element.
7. D. Zheng et al., US 8,492,699 B2 – it teaches a photodetector including one or more first photodiode regions that are covered by an optical filter configured to reject infrared (IR) light and that produce a first current (I1). The photodetector also includes one or more second photodiode regions that are covered by a light blocking material configured to reject visible and infrared light and that produce a second current (I2). The photodetector also includes one or more third photodiode regions that are not covered by the optical filter and are not covered by the light blocking material and that produce a third current (I3). Additionally, the photodetector includes circuitry configured to produce an output indicative of the first current (I1) or a scaled version of the first current (I1), minus the second current (I2) or a scaled version of the second current (I2), minus the third current (I3) or a scaled version of the third current (I3). The optical filter configured to reject IR light can be, e.g., a dielectric reflective optical coating filter, an IR absorption optical coating filter, or a combination thereof.

Contact
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLY CAMARGO whose telephone number is (571)270-3729.  The examiner can normally be reached on 6:00AM - 10PM, M-F, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571)272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARLY S CAMARGO/Primary Examiner , Art Unit 2697